Citation Nr: 0604644	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-06 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in January 2004, and a 
substantive appeal was received in February 2004.  In 
February 2004, the veteran indicated that he desired to 
attend a Board hearing, but in a communication received in 
March 2004, he withdrew that request.  

In February 2006, the Board granted a motion to advance the 
veteran's appeal on the Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a January 2006 communication from the veteran's 
representative, it was noted that the most recent medical 
records from the veteran were three years old and that there 
were more current records available from VA.  The 
representative also noted that the veteran reported he was 
provided a wheel chair which was required for locomotion 
which would indicate an increase in disability, but no 
records have been associated with the claims file documenting 
this.  The representative also reported that the veteran 
disagreed with the history recorded by the VA examiner who 
conducted the June 2003 VA examination with regard to his 
ability to ambulate without assistance.  The representative 
noted that the veteran has argued he did not inform the 
examiner that he had such capacity for locomotion.  The 
representative requested the case be remanded to obtain 
current treatment records and for a new VA examination.  

The Board notes that the veteran submitted a report from a VA 
physician dated in January 2003 which indicates that the 
veteran required the daily personal health services of a 
skilled provider.  Significantly, this report included 
diagnoses of mechanical low back pain (spinal stenosis), 
prostate cancer, type 2 diabetes mellitus, and diabetic 
sensory neuropathy.  It is not apparent if the VA physician 
included the symptomatology from all these disabilities when 
arriving at the conclusion that the veteran required the aid 
and attendance of a skilled provider.  The Board notes that 
service connection is only in effect for the low back 
disability.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  Although the Board recognizes that the case has been 
advanced on the Board's docket, the veteran's representative 
has requested additional development and his assertions 
implicitly argue that there has been an increase in severity 
in the service-connected disability so as to meet the 
criteria for special monthly compensation. 

Accordingly, the claim of entitlement to special monthly 
compensation based on the need for aid and attendance or 
housebound is hereby REMANDED for the following: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
disability since 2003.  After securing 
the necessary release, the RO should 
obtain these records.  Regardless of the 
veteran's response, the RO should obtain 
the veteran's VA treatment records.  

2.  The veteran should be scheduled for a 
VA aid and attendance/housebound 
examination.  The claims file must be 
made available to the examiner for 
review.  All examination and any special 
test findings should be clearly reported 
to allow for application of regulatory 
criteria regarding entitlement to special 
monthly compensation based on aid and 
attendance/housebound status.  The 
examiner should clearly indicate the 
effect of the service-connected back 
disability alone without regard to 
nonservice-connected disorders. 

3.  After completion of the above, the RO 
should review the expanded claims file 
and determine if the benefit sought is 
warranted.  If the RO's determination 
remains adverse to the veteran, then the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


